             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ERNEST DRAPER, et al.,                    )
                                          )
                      Plaintiffs,         )
                                          )
vs.                                       )      Case No. CIV-18-1070-HE-M
                                          )
UNITED STATES OF AMERICA,                 )
et al.,                                   )
                                          )
                      Defendants.         )

                                         ORDER

       Plaintiff Ernest Draper, appearing pro se, brought this action pursuant 42 U.S.C. §

1983. On November 27, 2018, U.S. Magistrate Judge Gary M. Purcell issued a Report and

Recommendation recommending that plaintiff’s action be dismissed without prejudice

based on his failure to pay the filing fee, otherwise prosecute this action, and comply with

the court’s orders.    Plaintiff was advised of his right to object to the Report and

Recommendation by December 17, 2018. No objection has been filed. Plaintiff, therefore,

has waived his right to appellate review of the factual and legal issues addressed in the

report. Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #10] and

DISMISSES this case without prejudice based upon plaintiff’s failure to pay the filing fee,

otherwise prosecute this action, and comply with the court’s orders.
IT IS SO ORDERED.

Dated this 28th day of December, 2018.
